Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7-12 and 14-15 are pending in this application.
Title and Claims 1-3, 5, 7-11 and 14-15 have been amended [8/30/2021].
Claims 4, 6, and 13 have been cancelled [8/30/2021].

Allowable Subject Matter
The indicated allowability of claim 11 is withdrawn in view of the amendments of independent claim 1, dependent claim 11 and newly discovered reference(s) to Ma et al. (US-2017/0339287).  Based on the amendments, this action is final. Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied art Ma et al. (US-2017/0339287) in view of Salvador et al. (US-2015/0227782) and Mori (US-2011/0223970).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US-2017/0339287).
As to Claim 1, Ma teaches ‘An information processing apparatus comprising: a controller, including one or more processors, that: obtains image data [Abstract, Fig 1 (S11), par 0027-0029, 0130-0131 – image transmission apparatus includes a processor that acquires a target image]; extracts a feature amount of a face of a human included in an image of the obtained image data [Fig 1 (S12), par 0030-0031, 0045 – extracting personal characteristic information from the target image including facial characteristic information (i.e. face of a human)]; sets, as a transmission destination of the obtained image data, destination information corresponding to the human whose face has been specified based on the extracted feature amount; and a communication interface that transmits the obtained image data to the set transmission destination [Fig 1 (S13), par 0032-0034, 0038-0043 – searching a contact database to determine target address information of a contact associated with the personal characteristic information and sending the target image to the target terminal according to the target address information]’.

Further, in regards to claim 14 the information processing apparatus of claim 1 perform the method claim of 14.
Further, in regards to claim 15, the method of claim 14 is fully embodied on the non-transitory computer-readable storage medium of claim 15.

As to Claim 3, Ma teaches ‘further comprising: a storage device that stores the destination information and information of the face of the human, wherein the controller: specifies the face of the human based on the extracted feature amount and the information of the face of the human; and sets, as the transmission destination of the obtained image data, the destination information of the human whose face has been specified [Fig 1 (S13), par 0032-0034, 0038-0043, 0045-0047 – searching a contact database that stores facial characteristic information and target address information to determine target address information of a contact associated with the personal characteristic information and sending the target image to the target terminal according to the target address information]’.  

As to Claim 5, Ma teaches ‘wherein the destination information of the human is an e-mail address of the human [par 0040 – target address information includes an email address]’.  

As to Claim 9, Ma teaches ‘wherein the controller obtains the image data from an external apparatus via a network [par 0027-0029, 0036, 0142-0143 – acquiring a target image by a server from a standalone device via wireless network interface or mobile terminal from an external independent image collection device]’.  

As to Claim 10, Ma teaches ‘wherein theacquiring a target image by a server from a standalone device of a stored image or by a mobile terminal from an external independent image collection device (i.e. inherently stored)]’.  

As to Claim 11, Ma teaches ‘wherein the controller activates or deactivates a function for automatically setting, as the transmission destination of the image data, the destination information of the human whose face has been specified based on the extracted feature amount [Fig 5 (54-57), par 0068-0077 – determining whether automatic image transmission function is enabled, where if it is enabled the target image is sent to a target terminal using target address information associated with the personal characteristic information].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US-2017/0339287) in view of Salvador et al. (US-2015/0227782).
As to Claim 2, Ma teaches all of the claimed elements/features as recited in independent claim 1. Ma does not disclose expressly ‘wherein the controller: extracts respective feature amounts of respective faces of a plurality of humans included in the image of the obtained image data; and sets, as the transmission destination of the obtained image data, respective pieces of destination information corresponding to the plurality of humans whose respective faces have been specified based on the extracted respective feature amounts’.
Salvador teaches ‘wherein the controller: extracts respective feature amounts of respective faces of a plurality of humans included in the image of the obtained image data; and sets, as the transmission destination of the obtained image data, respective pieces of destination information corresponding to the plurality of humans whose respective faces have been specified based on the extracted respective feature amounts [Figs 5, 7, par 0012, 0042-0043, 0048-0049 – when a plurality of users are identified in the photo, set and sending the photo to the pre-populated addresses of the identified users]’.    


As to Claim 7, Salvador teaches ‘further comprising: a user interface, wherein the controller stores in the storage device, in association with the feature amount extracted by the controller, the destination information input by a user through the user interface [Fig 6, par 0044-0045, 0065, 0067-0068 – a UI is provided where if an individual’s face is a new user or was not identified, a user may add the address of the corresponding user to then be stored]’.    
Ma and Salvador are analogous art because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a UI to inputting a user’s address information, as taught by Salvador. The motivation for doing so would have been to improving sending a picture to people in the picture when the system is lacking contact information. Therefore, it would have been obvious to combine Salvador with Ma to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US-2017/0339287) in view of Mori et al. (US-2011/0223970)
As to Claim 8, Ma teaches all of the claimed elements/features as recited in independent claim 1. Ma does not disclose expressly ‘further comprising a scanner that scans a document to obtain the image data’.
Mori teaches ‘further comprising a scanner that scans a document to obtain the image data [par 0020, 0041, 0046 – image capture component may comprise a scanner to scan physical content of an image]’.  
Ma and Mori are analogous art because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a scanner to scan a document, as taught by Mori. The motivation for doing so would have been to improving the addressing of content for electronic communication of physical media. Therefore, it would have been obvious to combine Mori with Ma to obtain the invention as specified in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US-2017/0339287) in view of Goenka et al (US-10,043,102).
As to Claim 12, Ma teaches all of the claimed elements/features as recited in independent claim 1. Ma does not disclose expressly ‘wherein the feature amount includes a gradient histogram’.
employing a histogram of oriented gradients when extracting a feature from an image]’.
Ma and Goenka are analogous art because they are from the same field of endeavor, namely feature extraction of an image. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a histogram, as taught by Goenka. The motivation for doing so would have been to determining a closest match among reference features with a received image feature. Therefore, it would have been obvious to combine Goenka with Ma to obtain the invention as specified in claim 12.

Conclusion
The prior art made of record
a. US Publication No.	2017/0339287
b. US Publication No.	2015/0227782
c. US Publication No.	2011/0223970
d. US Patent No.		10,043,102


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677